Pee Curiam,
This case hinged on questions of fact which the jury alone could legally determine. Among others, the learned trial judge submitted to them the question whether the plaintiff was the actual owner of the stock for the price of which this suit was brought, with instructions that if they found her husband was the real owner thereof, their verdict should be for the defendant. The verdict in plaintiff’s favor has therefore, by necessary *89implication, established, inter alia, the controlling fact that she, and not her husband, was the bona fide owner of the stock in question. Without referring specially to the testimony tending to sustain plaintiff’s claim, it is enough to say that it was quite sufficient to justify the jury in finding as they did; and, in view of all the evidence on both sides, there appears to be no error in the learned judge’s charge of which the defendant corporation has any just reason to complain.
Under the findings of fact of which the verdict is necessarily predicated, the case is narrowed down to the legal proposition, whether an attorney in fact, acting under the general power of attorney for the sale of corporation stock, is authorized to sell the same in part or in full payment and satisfaction of his individual indebtedness, without the knowledge, precedent authority or subsequent ratification of his principal. That such an agent may not use the property of his principal for any such purpose was recently recognized in Kern’s Estate, 176 Pa. 375, and is too well settled to require discussion or further citations. If authority is needed for so plain a proposition, the case above referred to also holds that possession by such an agent of the letter of attorney is no evidence of implied or apparent authority in him to exercise any powers other than those given in the instrument itself.
The cases of irrevocable powers of attorney for a valuable consideration, relied on by the defendant corporation are virtually and proprio vigore assignments, and therefore inapplicable to the question under consideration.
The fact that the person holding the power of attorney in this case was the husband of the plaintiff could not, of course, make him any the less her agent; nor did it in any manner authorize the defendant corporation, without first obtaining plaintiff’s consent, to use her money in paying her husband’s debt to a greater extent than she had actually authorized.
We find nothing in any of the specifications that requires further notice. They are all overruled and the judgment is affirmed.